Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION	


1.  Applicant's amendment, filed  06/23/20 is acknowledged.

Claims 305-334 are pending.


Claims 305-334 read on the method of treating cancer in the subject comprising administering to the subject a therapeutically effective amount of modified T cells.


2. It is noted that during the prosecution of the parent case 15/790,762, now allowed, Applicant provided evidences and arguments that the modified  T cells expanded in the culture medium recited in claim 324 provided unexpected and surprising results of preserving desirable stem-like properties of said   modified T cells 


3. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.  Claims 305-334  are rejected under 35 U.S.C. 112(a) first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  


The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification only discloses  detailed  in vitro data of how to produce a plurality of modified Tscm or modified Tscm-like cells. The specification does not adequately teach how to effectively treat any cancer in any subject in need by administering an effective amount of modified T cells.  Moreover,  no animals  were used as model system to effectively treat any cancer comprising  administering to the subject an effective amount  of modified T-cells. The specification does not teach how to extrapolate data obtained from in vitro studies to the development of effective in vivo mammalian including human therapeutic treatment, commensurate in scope with the claimed invention.  Therefore, it is not clear that the skilled artisan could predict the efficacy of a claimed  method of treating  any cancer comprising  administering to the subject an effective amount  of modified T-cells.  Thus in the absence of working examples or detailed guidance in the specification, the intended uses of administering modified T cells in the claimed method of treating any cancer are fraught with uncertainties.

The state of the prior art and the level of one of ordinary skill relate to predictability as
follows. Cancer immunotherapy has been the focus of scientific and medical research conducted
at the highest level for at least 25 years (see Dotti et al. Immunol Rev. 2014,
257(1)1-35). Dotti et al. teaches in the introduction thereof that “[c]himeric antigen receptor-
expressing T (CAR-T) cells are examples of adoptive cellular immunotherapies (ACIs) which
are themselves a subset of complex biological therapies (CBTs) [citations omitted]. While such
therapies have been available for more than 20 years, it has proved difficult to develop them to a
stage at which they can be predictably successful and widely implemented as a standard of care.”
Thus the state of the prior art is considered to be unpredictable with regard to CAR-T
therapy. As it relates to the present invention, it is further emphasized that Dotti et al.
definitively states that predictability has been an issue in the field of cancer immunotherapy
using CAR-T cells.

Escrib-Garcia et al ( Cancer Immunol. Reaeach, 2019, v.7 n.2, Abstract A028) teaches that the use of memory stem T-cells expressing CAR in immunotherapy of cancer has a promising therapeutic potential, however, its application remains a formidable challenge due to art known barriers including targeting T cells into tumors. Moreover, tumors are classified as immunogenic or non-immunogenic, solid or hematological in nature.  Effective cancer strategies should be designed to deal effectively with the nature of each of these classifications. ( see entire document )

US Patent 20210395683 teaches that adoptive cell therapy (ACT) using tumor reactive T cells can produce positive clinical responses in cancer patients. Nevertheless, several obstacles to the successful use of ACT for the treatment of cancer and other diseases remain. For example, T memory stem  cells isolated from the peripheral blood of a host may not exhibit sufficient tumor-specific reactivity or persist in the peripheral blood upon reinfusion into patients.( see paragraph 0003 in particular)

Plautz et al., ( Archivum Immunologiae et Therapiae Experimentalis, 2003, 51, 245–257) teach that the goal of effective, sustained T cell immunotherapy for cancer patients remains unrealized despite encouraging anecdotal instances of dramatic regression of metastatic disease without toxicity. Unfortunately, the results of numerous clinical trials employing single peptide epitopes indicate that more effective strategies to induce a broadened immune response through intermolecular epitope spreading may be required to generate clinically relevant immune effects These strategies are still in very early stages of clinical development and it will be several years before their efficacy and definition of the relevant parameters for improvement are defined. Adoptive transfer of ex vivo generated tumor-reactive T cells currently remains the most potent method to cure bulky metastatic disease in preclinical models. T

The specification does not provide sufficient teaching as to how it can be assessed that treating any tumors in any subject, including human was achieved after the administration of a therapeutically effective amount of modified Tscm.

Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method of treating any tumor in any subject, comprising administering an effective amount of modified Tscm  in manner reasonably correlated with the scope of the claims. 

In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
 


If the use disclosed is of such nature that the art is unaware of successful treatments with modified Tscm a more complete statement of how to use must be supplied


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746


The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

5. No claim is allowed.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644